DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 12/22/2021 is acknowledged.  The amendment includes the cancellation of claims 2, 9, and 16, the amending of claims 1, 3, 8, 10, 15, and 17, and the addition of claims 21-23.
Requirement for Information under 37 CFR 1.105
3.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application	
The Examiner has determined that it is reasonable necessary to the examination of the instant application to provide the following information.  The requirement is applicable to the parties listed under 37 CFR 1.56 (c).  These are: (1) Each inventor named in the application; (2) Each attorney or agent who prepares or prosecutes the application; (3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the invention.
	What is being Requested:
	(1)  Documentation (specifically:  software manuals, user guides, FAQs, etc) relating to Applicant’s (who is the licensee) of the product OBDS (with respect to the generation, modification, and subsequent transferring of electronic checklists to vehicles)).  Specifically, the NPL article of OBDS states that Honeywell (who is the assignee of the instant application) licenses and recommends the OBDS product in order to produce customized electronic checklists.  Moreover, the article goes on to state that OBDS produces electronic checklists for most Honeywell Avionics platforms.  Thus, the applicants (Honeywell) are clearly aware of OBDS.  
	Responding to the Request:
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met 
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item
	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
	Any inquiry concerning this communication should be directed to Mahesh Dwivedi at telephone number (571) 272-2731.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Specifically, it is unclear as to whether the claimed “one or more data structure(s)” and “one or more data function(s)” in the limitation “wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts one or more data structure(s) and one or more function(s) from the loadable database to initialize the electronic checklist for generation and control of the checklist GUIs” refers to the earlier claimed “one or more data structures” and “one or more data functions” in the limitation “wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists” in parent independent claims 1 and 8 respectively.
Claim 22 recites the limitation "The system of claim 1" in page 12.  There is insufficient antecedent basis for this limitation in the claim as claim 1 is directed towards a method.
Claim 23 recites the limitation "The non-transitory computer-readable medium of claim 1" in page 12.  There is insufficient antecedent basis for this limitation in the claim as claim 1 is directed towards a method.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 3-8, 10-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daley et al. (U.S. PGPUB 2012/0158238) in view of Breitschwerdt (U.S. PGPUB 2016/0371624), and further in view of OBDS (Article entitled “Put a Checklist in Your MFD”, archived on 10/14/2016, available at https://web.archive.org/web/20161014063103/https://obds.aero/services), and further in view of Arcuri et al. (U.S. Patent 5,493,678).
11.	Regarding claims 1, 8, and 15, Daley teaches a method, system, and non-transitory computer-readable medium comprising:
A)  receiving bulk data from a user device (Paragraphs 33, Figure 3); 
C)  parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle (Paragraphs 33-34 and 62, Figure 3);
D)  wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists (Paragraphs 33-34, 62, 66 and 98, Figures 6a and 12a);
the one or more electronic checklists based on the loadable database (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
F)  transmitting a first message to the user device (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
G)  the first message including the rendering of the electronic checklist (Paragraphs 33-34 and 62, Figures 3, 12a-12b);
H, I, and J)  web-based tool (Paragraphs 37 and 61, Figure 1);
I)  web-tool (Paragraphs 37 and 61, Figure 1).
	The examiner notes that Daley teaches “receiving bulk data from a user device” as “In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61).  The examiner further notes that the transmission of attribute data from a device 115 to a remote dynamic inspection module 105 teaches the claimed receiving of the bulk data (which is undefined in the claims as is interpreted in the broadest reasonable interpretation as simply data).  The examiner further notes that Daley teaches “parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “generating a rendering of an electronic checklist of the one or more electronic checklists based on the loadable database” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34) and “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal Daley teaches the claimed loadable database as it is clearly a file.  The examiner further notes that Daley teaches “wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently examining and/or is near to. In one embodiment, the technician device 115 is a portable computing device carried by the technician 120, for example, during inspections” (Paragraphs 33-34), “In step 3, the dynamic inspection module 105 transmits signal 335 back to the inspection device 115, where the signal 335 includes data for customizing inspection of the vehicle based on the determined location of the technician device 115” (Paragraph 62), “FIG. 6A and FIG. 6B illustrate front and back views, respectively, of an embodiment of a technician device 600. In FIG. 6A, the technician device 600 includes a display 620 and one or more input interfaces 605, Daley teaches the claimed loadable database in the broadest reasonable interpretation.  Moreover, the transmitted custom checklist clearly incudes content and arrangement information (i.e. the claimed data structures (See Paragraph 46 of the instant specification that defines data structures as simply including content and arrangement information)) as shown in Figure 12a.  Furthermore, the transmitted custom checklist clearly includes functions as the user device 115 includes touch-screen controls for controlling the displayed checklist.  The examiner further notes that Daley teaches “transmitting a first message to the user device” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images Daley teaches “the first message including the rendering of the electronic checklist” as “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or more of repair hotlines, consumer report data providers, automobile parts suppliers, warranty repair providers, manufacturing data, industry articles, and many other providers of data that are relevant to inspections and/or repairs of vehicles.  The customized inspection checklist can be transmitted to a technician device 115 so that the technician 120 receives information that is relevant to a section of the vehicle that he is currently Daley teaches “web-based tool” as “The network 135 may include any combination of one or more networks, such as LANs, WANs, and/or the Internet, that provide a communication medium that may be accessed via wired and/or wireless communication protocols” (Paragraph 35) and ““In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61)” (Paragraph 61).  The examiner further notes that Figure 1 of Daley clearly shows a user device that communicates via network 135 with outside data sources such as dynamic inspection module 105.  Such a network 135 clearly includes the Internet (i.e. the web).  The examiner further notes that Daley teaches “web tool” as “The network 135 may include any combination of one or more networks, such as LANs, WANs, and/or the Internet, that provide a communication medium that may be accessed via wired and/or wireless communication protocols” (Paragraph 35) and ““In step 1, the technician device 115 receives signals 320, 325 from location reporters 310, 315, respectively. In step 2, the technician device 115 reports some attributes of the signals 320, 325 to the dynamic inspection module 105, which may be simply a strength of the respective signals, or may include alternative and/or additional information regarding the signals 320, 325” (Paragraph 61)” (Paragraph 61).  The examiner further notes that Figure 1 of Daley clearly shows a user device that communicates via network 135 with outside data sources such as dynamic inspection module 105.  Such a network 135 clearly includes the Internet (i.e. the web).    
	Daley does not explicitly teach:

I)  wherein the tool includes a standards enforcement boundary and a visual editor.
	Breitschwerdt, however, teaches “iteratively performing an authoring process using a tool to update the loadable database” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22… The device 44 further may communicate with the checklist generator 42, such as through a direct communication link 46, the server 40, or an email server 48” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122” (Paragraph 48), and “wherein the tool includes a standards enforcement boundary and a visual editor” as “the checklist management system 20 includes a checklist database 22 coupled to an administration module 24 and an auditing module 26. The administration module 24 may be configured to handle administrative functions related to the checklist management system 20, such as system access and permissions, creating/modifying/deleting (archiving) checklists, adding supplier information, adding auditor information, adding supplier codes (to identify the source of the finished part), configuring systems, reporting, and receiving recipient-proposed changes” (Paragraph 29), “a single module (not shown) may be used to handle both the administrative and auditing functions of the checklist management system 20” (Paragraph 30), “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22… The device 44 further may communicate with the checklist generator 42, 
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server being able to modify (i.e. update) checklists.  Thus, although there is clearly a remote connection via a network (See Figure 2), there is no explicit language that such a network is the Web/Internet.  However, the primary reference of Daley already teaches remotely communications (via the web/Internet) between user devices and outside sources.  The combination would result in the remote communication of Bretschwerdt to include the web/Internet.  Moreover, the modification in Bretschwerdt is done in accordance with permissions (i.e. “standards enforcements”).  The combination would result in the user of Daley being able to modify the customized checklists in accordance to standards enforcement.  Furthermore, the combination would result in the user of Daley being able to modify the customized checklists.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for Breitschwerdt (Paragraph 2).
	Daley and Breitschwerdt do not explicitly teach:
B)  wherein the bulk data comprises one or more documents;
K)  receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle; and 
L)  transmitting a third message to the vehicle, the third message including the updated loadable database.
	OBDS, however, teaches “wherein the bulk data comprises one or more documents” as “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16), “receiving a second message from the user device, the second message including an instruction to transmit the updated loadable database to the electronic procedure system of the vehicle” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16), and “transmitting a third message to the vehicle, the third message including the updated loadable database” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an airplane (i.e. vehicle).  Such a customized checklist is created and can be based on a received word-processing document (i.e. the claimed one or more documents).  The combination would result in the checklists of Daley and Breitschwerdt to be able to be transferred into a vehicle.  Moreover, the combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
Daley, and Breitschwerdt, and OBDS do not explicitly teach:
J)  the tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules. 
	Arcuri, however, teaches “the tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid 
	The examiner further notes that although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface.  The combination would result in the use of such rules when editing the ECLs of Daley (which teaches the web/Internet), Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 3, 10, and 17, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the iteratively performing the authoring process includes: receiving user inputs and/or corresponding data; 
B)  processing the user inputs and/or the corresponding data to update the loadable database; and 
C)  transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists.
	Breitschwerdt, however, teaches “wherein the iteratively performing the authoring process includes: receiving user inputs and/or corresponding data” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs “processing the user inputs and/or the corresponding data to update the loadable database” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49), and “transmitting an update message with confirmation information and/or renderings of checklist GUIs corresponding to the one or more electronic checklists” as “A device 44, which in the exemplary embodiment is a handheld, remote 
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Such modifications teach the claimed user input to update the loadable database (which as explained above is interpreted in accordance to Paragraph 29 of the instant specification as simply a file).  Moreover, such modifications are clearly transmitted for updating including renderings back to the server.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the processing the user inputs and/or the corresponding data to update the loadable database includes receiving author inputs to: add, delete, or edit a checklist of the one or more electronic checklists; add, delete, or edit flowcharts for the checklist; add, delete, or edit one or more element(s) in one or more location(s) on a rendering of the checklist; and/or add, delete, or edit one or more tag(s) for an element of the one or more element(s).
	Breitschwerdt, however, teaches “wherein the processing the user inputs and/or the corresponding data to update the loadable database includes receiving author inputs to: add, delete, or edit a checklist of the one or more electronic checklists; add, delete, or edit flowcharts for the checklist; add, delete, or edit one or more element(s) in one or more location(s) on a rendering of the checklist; and/or add, delete, or edit one or more tag(s) for an element of the one or more element(s)” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in 
	The examiner further notes that the secondary reference of Breitschwerdt teaches the concept of a remote device (communicating with a remote server (i.e. via the web)) being able to modify (i.e. update) checklists.  Such modifications teach the claimed editing of a checklist of one or more checklists.  The combination would result in the user of Daley being able to modify the customized checklists. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Regarding claims 5, 12, and 19, Daley does not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects, and the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element.
	Breitschwerdt, however, teaches “the one or more element(s) include symbols, objects, and/or text, the symbols are displayable on a checklist GUI and are not interactive, the objects are displayable on the checklist GUI and are interactive, the text are alphanumeric strings of characters, the text are applied to the symbols or the objects to be displayed therewith, and/or displayed separately from the symbols or the objects, and the tags indicate one of: applying procedure attribute(s) to the element, linking synoptic(s) with the element, linking sensor(s) with the element, linking CAS message(s) with the element, linking phase of flight with the element, linking another checklist, and/or invoking program code based on an input to the element” as “A device 44, which in the exemplary embodiment is a handheld, remote device, may selectively communicate with the server 40 to access, modify, and/or use quality control checklists stored in the checklist database 22” (Paragraph 31) and “the checklist editing interface 122 permits a user to modify an existing checklist to obtain an updated checklist, which may then be stored in the checklist database 22. As shown in FIG. 5, the checklist editing interface 122 may include a part identifier region 130 and a quality control checklist region 132 that are similar to those provided in the checklist access interface 100 noted above. In addition, the checklist editing interface 122 includes inputs for performing certain types of editing functions, such as a change sequence input 134 and an annotation input 136. Still further, the checklist editing interface 122 may include a return input 138 for exiting the checklist editing interface 122.  The change sequence input 134, permits a user to modify the sequence in which the steps of the quality control checklist are presented. For example, the step of inspecting the bottom edge of lefthand skin, which was identified by sequence number eight in FIG. 4, has been changed to sequence number two in FIG. 5, with the cab rear glass inspection item 107 being moved to sequence number three. Such a change in sequence may be desirable to improve convenience and efficiency of the quality control audit process” (Paragraphs 48-49).
	The examiner further notes that due to the diction of “and/or” in parent dependent claims 4, 11, and 18, any further limitations directed towards the defining of one or more elements is purely optional when parent dependent claims 4, 11, and 18 are interpreted as simply the adding, editing, or deleting of a checklist of one or more checklists.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Breitschwerdt’s would have allowed Daley’s to provide a method for reducing inefficiencies when executing checklists, as noted by Breitschwerdt (Paragraph 2).

Daley, and Breitschwerdt, and OBDS do not explicitly teach a method, system, and non-transitory computer-readable medium comprising:
A)  wherein the processing the user inputs and/or the corresponding data to update the loadable database further includes validating the author inputs to determine whether the author inputs comply with the syntax rules. 
	Arcuri, however, teaches “wherein the processing the user inputs and/or the corresponding data to update the loadable database further includes validating the author inputs to determine whether the author inputs comply with the syntax rules” as “Editors are typically comprised of: a user interface to accept commands from the user and display the results of the action; data manipulation processes to perform the necessary editing functions; data storage means to maintain the data and relationships; and (optionally) syntax rules expressing the valid relationships between data nodes for use by the data manipulation processes in validating requested actions” (Column 1, lines 20-26).
	The examiner further notes that although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri teaches the application of syntax rules and relationship rules in an editor interface for validation.  The combination would result in the use of such rules when editing the ECLs of Daley, Breitschwerdt, and OBDS. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Arcuri’s would have allowed Daley’s, Breitschwerdt’s, and OBDS’s to provide a method for familiarity when editing, as noted by Arcuri (Column 2, lines 4-7).

Regarding claims 7 and 14, Daley and Breitschwerdt do not explicitly teach a method and system comprising:
A)  wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts one or more data structure(s) and one or more function(s) from the loadable database to initialize the electronic checklist for generation and control of 
	OBDS, however, teaches “wherein the electronic procedure system of the vehicle, in response to receiving the third message, extracts one or more data structure(s) and one or more function(s) from the loadable database to initialize the electronic checklist for generation and control of the checklist GUIs, the one or more data structure(s) include content and arrangement information for the checklist GUIs, and the one or more function(s) include program code for how system and/or user inputs are to update the checklist GUIs” as “Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized electronic checklist from a user device to an airplane (i.e. vehicle).  Such a customized ECL (i.e. a loadable database in the broadest reasonable interpretation) clearly includes content, arrangement, functionality, and code to allow pilots to enter inputs into it on an MFD of the aircraft.   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).

Regarding claims 21, 22, and 23, Daley, and Breitschwerdt do not explicitly teach a method, system, and non-transitory computer-readable medium comprising:

	OBDS, however, teaches “wherein the bulk data further comprises one or more of: Titles: Paragraphs; text for content of data structures: arrangement information for data structures; and inputs, program code, and outputs for functions” as “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).
	The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an airplane (i.e. vehicle).  Such a customized checklist is created and can be based on a received word-processing document.  Such a word processing document can clearly include a “Title” and/or “Paragraphs”.   The combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching OBDS’s would have allowed Daley’s and Breitschwerdt’s to provide a method for mitigating risks, increasing crew efficiency, and saving money for aircrafts, as noted by OBDS (Page 4).
Response to Arguments
11.	Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Applicants argue on Page 13 that “The Office Action identifies OBDS as “applicant’s product.” However, OBDS does not appear to be Applicant’s product. Indeed, the OBDS reference cited by the examiner appears to be from a website for a third party company, On-Board Data Systems. hittos /Awww. obds acrofabout-us. On-Board Data Systems appears to be a third party Canadian company, distinct from Applicant, that purports to be licensed to develop products for various different aircraft and component manufacturers. https: /Avaaw obds asro/aboutus/pariners. Accordingly, Applicant respectfully requests withdrawal of the requirement for information under 37 C.F.R. 1.105”.  However, as explained above, the OBDS article states that the applicants (Honeywell) license the OBDS software for use in Honeywell’s commercial products.  Thus, the applicants are clearly aware of this software as they are in a contractual relationship with OBDS.  If the applicants do not have any guides, FAQs, manuals, etc. regarding the OBDS product that they license, than they can state so on the record.
	Applicants argue on Page 14 that “claim 1 as amended recites “receiving bulk data from a user device, wherein the bulk data comprises one or more documents.” Support for this amendment is found at paragraph [055] of the specification. Daley does not teach this limitation of amended claim 1, nor do the remaining asserted references teach or suggest this limitation”.  However, the examiner wishes to refer to the secondary reference of OBDS which states “You may supply a copy of your Custom “Normal” Checklist (word-processing document) and any other data to be included…Using the On-line Editor, review the Draft ECL and make any required changes to the Format or Abbreviations used. Click on the "Notify OBDS Changes Complete" to inform us of any modifications… Once we receive the signed document, OBDS will then proceed with the final processing of your Electronic Checklist and advise you by email that the ECL installation files have been posted for download” (Page 13) and “The purpose of the ECPS service is to allow creation of “ready-to-load” Electronic Checklist (ECL) data-packages for HONEYWELL Primus systems, which can then be transferred directly from the operator's PC/Laptop into the MFD checklist system” (Page 16).  The examiner further notes that the secondary reference of OBDS teaches the concept of transmission of a customized checklist from a user device to an Daley and Breitschwerdt to be based on documents received from user device(s).
	Applicants argue on Page 14 that “Further, Daley does not teach “parsing the bulk data to form a loadable database for an electronic procedure system of a vehicle.” Nowhere does Daley teach or suggest to parse bulk data comprising one or more documents”.  However, as explained above, the secondary reference of OBDS teaches that received data from a user device can include a word-processing document (i.e. the claimed one or more documents).  The primary reference of Daley already teaches parsing bulk data to form customized electronic checklists (i.e. the claimed loadable database (which is defined in the instant specification as nothing more than a file (See “the vehicle manager program may control a functionality and configuration of the vehicle manager touch screen, in accordance with a loadable checklist control file (called herein a "loadable database") received from a cloud service” (Paragraph 29))).  The combination would result in the checklists of Daley and Breitschwerdt to be based on documents received from user device(s).
	Applicants argue on Page 15 that “claim 1 as amended recites “wherein the loadable database includes one or more functions and one or more data structures for generating or controlling one or more electronic checklists.” Support for this amendment is found at least at paragraphs [040] and [045] of the specification. Daley does not teach this limitation of amended claim 1, nor do the remaining asserted references teach or suggest this limitation”.  However, the examiner wishes to refer to the primary reference of Daley which states “the inspection area is determined based on the location of the technician 120 relative to the vehicle 114, as determined by images acquired by the camera 110. The dynamic inspection module 105 can then generate a customized inspection checklist for the current inspection area from data from the one or more data sources 112. One or more data sources 112 may be local to the dynamic inspection module 105 (e.g., coupled to a same local area network) and/or may be accessed via multiple network connections, such as via an Internet connection. The data sources 112 may include data from one or Daley teaches the claimed loadable database in the broadest reasonable interpretation.  Moreover, the transmitted custom checklist clearly incudes content and arrangement information (i.e. the claimed data structures (See Paragraph 46 of the instant specification that defines data structures as simply including content and arrangement information)) as shown in Figure 12a.  Furthermore, the transmitted custom checklist clearly includes functions as the user device 115 includes touch-screen controls for controlling the displayed checklist.
	Applicants argue on Page 15 that “Third, Breitschwerdt and Arcuri do not disclose or suggest a “a web-based tool’ or a “web-tool visual editor’ as recited in claim 1 as amended. Indeed, the terms “internet” and “web” appear nowhere in Breitschwerdt. The fact that Breitschwerdt mentions in a single instance that the device 44 is “a hand-held, remote device” does not teach or suggest at least “iteratively performing an authoring process using a web- based tool to update the loadable database, wherein the web-based tool includes a standards enforcement boundary and a web-tool visual editor, and the web-based tool uses the standards enforcement boundary to ensure that generation, modification, and deployment of checklists follow syntax and relationship rules” as recited in amended claim 1. Breitschwerdt does not teach this limitation of amended claim 1, nor do Arcuri or the other asserted references teach or suggest this limitation”.  However, as explained above, the primary reference of Daley already teaches the use of the web/Internet to communicate checklist information to a user device.  Thus, although Breitschwerdt clearly uses user devices to remotely communicate modifications of checklist information to a remote server, there is no explicit teaching of the use of the web/Internet.  However, because the primary reference of Daley already teaches the use of the web/internet to communicate checklist information, the combination would result in the use of the web/internet to communicate the checklist information in Bretschwerdt.
“Arcuri is a reference from 1996, and the terms “web” and “internet” do not appear anywhere in that disclosure. Accordingly, Arcuri could not teach or suggest a “web-based tool” or a “web- tool visual editor.” Independent claims 8 and 15, while of different scope, have been amended to recite similar features as claim 1. Accordingly, Applicant respectfully requests withdrawal of the rejection under 103 on this additional basis”.  However, the fact that the Arcuri reference is from 1996 is irrelevant as the Internet existed long before 1996.  Furthermore, as explained above, the primary reference of Daley already teaches the use of the web/Internet to communicate checklist information to a user device.  Moreover, although the secondary reference of OBDS clearly teaches the validation of customized ECLs (See Page 13), there is no such explicit teaching of the use of syntax and relationship rules.  The secondary reference of Arcuri is used to teach the application of syntax rules and relationship rules in an editor interface.  The combination would result in the use of such rules when editing the ECLs of Daley (which teaches the web/Internet), Breitschwerdt, and OBDS.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170199926 issued to Driscoll et al. on 13 July 2017.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2016/0314103 issued to Fox et al. on 27 October 2016.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2013/0138467 issued to Small et al. on 30 May 2013.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2020/0242855 issued to Sandhu et al. on 30 July 2020.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
Johnson et al. on 02 May 2019.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
U.S. PGPUB 2015/0081161 issued to Chapman et al. on 19 March 2015.  The subject matter disclosed therein is pertinent to that of claims 1, 3-8, 10-15, and 17-23 (e.g., methods to use ECLs).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 04, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168